Citation Nr: 0100746	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
stress fracture of the right heel, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971 and from May 1975 to January 1976.

By rating action dated August 1994, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's claim for service connection for PTSD.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
filed.  The Board of Veterans' Appeals (Board) acknowledges 
that the letter advising the veteran of this determination 
was returned due to "addressee unkown."  However, it is 
noted that the letter was sent to the veteran's address then 
of record.

Recently the veteran submitted additional evidence, seeking 
to reopen his claim for service connection for PTSD.  In a 
rating decision dated January 1999, the RO concluded that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection for PTSD remained 
denied.  

In addition, the RO confirmed and continued the 
noncompensable evaluation then in effect for residuals of a 
stress fracture of the right heel.  Based on the receipt of 
additional evidence, the RO, by rating action in September 
1999, assigned a 10 percent evaluation for stress fracture of 
the right heel, effective May 1998.  


FINDINGS OF FACT

1.  By decision in August 1994, the RO concluded that service 
connection for PTSD was not warranted since the evidence 
failed to show a diagnosis of PTSD.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not filed.

2.  The evidence added to the record since August 1994 is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the veteran has PTSD and, when 
considered alone or together with all the evidence, both new 
and old, has no significant effect upon the facts previously 
considered. 

3.  The prinicipal manifestation of the residuals of the 
right heel stress fracture is tenderness that results in some 
difficulty walking.  There are no other significant findings 
concerning the right heel, such as limitation of motion of 
the ankle, weakness, atrophy, or incoordination.  The medical 
evidence reflects no more than moderate disability.   


CONCLUSIONS OF LAW

1.  The evidence received since the August 1994 rating 
decision that denied service connection for PTSD, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  A rating in excess of 10 percent for residuals of a 
stress fracture of the right heel is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for PTSD 

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for PTSD in 
August 1994.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence, which was of record at 
those times, and the evidence presented subsequently.  The 
prior evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim. Id.


Factual Background

The service medical records disclosed that the veteran was 
afforded a mental status evaluation in June 1970.  It was 
noted that he was fully oriented and had normal motor 
behavior.  His speech was coherent, his mood was neutral, and 
his affect was appropriate.  There was no evidence of an 
overt thought disorder or perceptual defect.  His memory was 
intact.  There was no evidence of a neurosis or psychosis.  
Psychiatric evaluations during the veteran's separation 
examinations in July 1971 and January 1976 were normal.

The veteran's personnel file and discharge certificates 
reflected that he was in artillery and that his principal 
duties included cannoneer and ammunition handler.  

VA outpatient treatment records dated from 1992 to 1994 
showed, in part, the fact that the veteran received 
psychological counseling.  There was no indication in these 
records of complaints or findings associated with PTSD.  

In a letter dated July 1994, the RO requested that the 
veteran provide information concerning his military 
assignments and his specific duties at each location.  He was 
asked to identify events or experiences in service that were 
upsetting.  Finally, the RO sought information concerning 
treatment the veteran had received since his separation from 
service for psychiatric problems.  This letter, which was 
sent to his address of record, was returned because the 
forwarding order had expired.

The RO Decision 

By decision in August 1994, the RO denied service connection 
for PTSD.  It was indicated that the medical evidence showed 
no confirmed diagnosis of PTSD.


The Additional Evidence 

The veteran sought to reopen his claim for service connection 
for PTSD in October 1998.  He stated that he suffered from 
depression, interrupted sleep, anxiety, and other problems 
due to PTSD.  

By letter dated October 1998, the RO requested that the 
veteran provide information concerning his description of the 
in-service traumatic events, his military assignments and his 
specific duties at the time of each traumatic event.  This 
letter was not sent to the most recent address provided by 
the veteran and was returned.    

The veteran was scheduled to report for a VA examination in 
October 1998, but he failed to report for it.  A copy of the 
notice letter associated with the claims folder indicated 
that it was sent to the veteran's previous address.  

VA medical records were received in 1998.  The veteran was 
hospitalized in a VA facility in May 1981.  It was noted that 
he complained of an inability to assume responsibility for 
self and a pre-occupation with Vietnam.  On the application 
for admission, the veteran painted a picture of PTSD.  He 
said he was hypersensitive to noise and had flashbacks.  
During the hospitalization, it became apparent, after the 
veteran was in with other veterans, that he had exaggerated 
his Vietnam related complaints and that he was not suffering 
from PTSD.  It was determined that he was not appropriate for 
the inpatient program.  The diagnosis on discharge was 
personality disorder, unspecified.  

A psychology noted dated June 1981 shows that the veteran was 
in a Vietnam veterans group therapy.  

On VA hospitalization from December 1981 to January 1982, it 
was indicated that the veteran was admitted with a diagnosis 
of paranoid schizophrenia.  He had been in a delayed stress 
group but dropped out in September 1981.  His stresses 
apparently involved his mother's hospitalization, his 
steadily declining job satisfaction and the fact that 
December was the anniversary of his father's death.  The 
diagnosis was schizophreniform illness.  

Additional VA records reflected diagnoses of bipolar 
affective disorder, adjustment disorder and depression.  
Medical records in 1998 reflect treatment for psychiatric 
complaints, but there was no indication of PTSD.  

By letter dated March 1999, the RO asked the veteran to 
complete forms so it could request medical evidence.  Also in 
March 1999, the RO sent another letter to the veteran asking 
that he furnish information concerning his description of 
traumatic events, the subsequent changes in his behavior, the 
dates and places of his military assignments and his specific 
duties at the time of each traumatic event.  He was also 
asked to provide the name of other people who were nearby 
when the event(s) occurred.  Finally, the Board notes that 
the veteran was requested to provide information concerning 
medical treatment he had received for PTSD.  Although these 
letters were mailed to the correct address, no response was 
received.

The veteran was scheduled for a VA examination in May 1999, 
but failed to report for it.  A copy of the notice letter 
associated with the claims folder indicated that it was sent 
to the veteran's previous address.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Generally, service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evaluation, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The evidence received since the RO's determination in August 
1994 includes VA medical records dating from 1981.  These 
reports include duplicates of some records that had been on 
file at the time of the 1994 decision or reflects treatment 
many years after service.  As noted above, the treatment was 
not even for PTSD.  In this regard, the Board observes that 
when he was hospitalized in May 1981, it was originally 
thought that the veteran had PTSD.  However, it became 
apparent during the hospitalization that he had been 
exaggerating his PTSD symptoms and that, in fact, he did not 
have PTSD.  While the remaining medical records confirm that 
the veteran has been treated for psychiatric complaints, it 
is significant to point out that PTSD has never been 
diagnosed.  

Accordingly, since the evidence that was before the RO in 
1994 suggested these same facts, that is, that the veteran 
did not have PTSD, the Board determines that these medical 
data are merely cumulative of evidence that was considered by 
the RO in 1994.  Since this evidence is not "new and 
material" evidence within the meaning of 38 C.F.R. 
§ 3.156(a), it does not provide a basis for reopening the 
claim.

The veteran's assertions in the record to the effect that he 
has PTSD that is related to service are neither competent nor 
probative of the issue in question.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, the Board finds that such 
assertions are generally duplicative of the allegations 
presented during the veteran's initial claim.  Therefore, 
such evidence is not new and material.  38 C.F.R. § 3.156(a).  
 
In summary, the Board finds that the evidence submitted since 
the RO's determination of August 1994, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.

The Board acknowledges that recently enacted legislation, 
inter alia, enhanced VA's duty to assist a veteran in 
developing facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  However, this new 
law specifies that the changes do not require VA to reopen a 
previously disallowed claim unless new and material evidence 
has been received.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. §5103A).  In any event, the Board 
notes that the RO requested on several occasions that the 
veteran furnish information pertinent to his PTSD claim, but 
that he has failed to provide any information.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (stating that a veteran 
cannot remain passive when he has information relevant to his 
claim).  


II.  An Increased Evaluation for Residuals of a 
Stress Fracture of the Right Heel

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The service medical records disclose that when the veteran 
was seen in October 1969, it was reported that repeat X-ray 
studies revealed a stress fracture of the right os calcis.  
In February 1970, the veteran complained of a possible stress 
fracture in the right heel.  It was noted that he had had a 
stress fracture of the right os calcis in October 1969, while 
he was in basic training.  He reported some tenderness.  

Based on the evidence summarized above, in a December 1995 
rating action, the RO granted service connection for 
residuals of a stress fracture of the right heel.  A 
noncompensable evaluation was assigned.  The RO continued 
that evaluation in an August 1996 rating action.  

The veteran submitted a claim for an increased rating in May 
1998.  He now had problems walking and standing and with bone 
spurs.  He had regular pain, for which he took medication.  
He asserted that his disability prevented him from performing 
work that required standing.  In an October 1998 statement, 
the veteran related that he had agonizing pain in the heels 
and ankles, particularly when he tried to sleep.  

VA outpatient treatment records dated in March 1999 showed 
that the veteran had complaints concerning tenderness of his 
right foot, especially on the bottom of the heel.  He stated 
that this made it difficult for him to walk for the previous 
few months.  It was noted that he had been given insoles from 
the VA clinic.  An examination revealed right heel pain in 
dorsiflexion with a tender heel.  There was also tenderness 
around the Achilles tendon.  An X-ray study showed heel spurs 
on the right greater than the left.  The assessment was 
plantar fasciitis, Achilles tendinitis and heel spurs.  

When he was seen in May 1999, it was indicated that the 
veteran had heel spurs.  The pain was described as a gnawing 
pain that went up the back of the leg to the lower thigh.  
There was no pain in the anterior leg.  An examination 
revealed toe and tandem walk were intact.  It was too painful 
to walk on his toes.  The assessment was that the veteran had 
been diagnosed with plantar fasciitis and Achilles tendonitis 
secondary to bone spurs in the right foot.  It was reported 
that the veteran was being evaluated for possible tarsal 
tunnel syndrome.  It was stated that the veteran did not have 
the classical features of tarsal tunnel syndrome on 
examination, specifically, he had preserved sensation distal 
to the tarsal nerve and he had no tenderness over the typical 
site of compression.  

A VA orthopedic examination was conducted in June 1999.  The 
veteran related that he continued to receive treatment for 
pain in the legs, and had been given medications.  No other 
treatment had been rendered.  It was noted that he wore 
orthotics for correction of pronation.  The veteran 
complained of pain in the feet, primarily occurring under the 
heel of the right foot.  The pain radiated up the back of the 
Achilles tendon and into the calves.  The symptoms were 
aggravated by walking more than one block, standing more than 
one hour or so and lifting more than three pounds.  He stated 
that he gained relief by lying down, sitting and applying 
heat or cold.  

An examination showed that walking was even, steady and heel-
to-toe, as he walked with his shoes and orthotics.  The 
orthotics were of a semi-firm variety, which appeared to be 
thicker on the inner aspect in use for correcting pronation.  
No limp was present.  It was stated that the veteran walked 
well on the tiptoes and well on the heels.  Range of motion 
of the right ankle was completely normal.  There was 
tenderness under the right heel and, to a lesser extent, 
tenderness over the Achilles tendon insertion on the 
posterior aspect of the heel.  There was slight palpable 
irregularity at the insertion of the tendon.  The Achilles 
tendon was intact, with no evident problems in regard to the 
Gastrosoleus musculature in the posterior aspect of the right 
leg.  There was no swelling about the right foot, ankle and 
heel.  There was no increased warmth.  There were no other 
objective findings.  X-ray studies of the right heel revealed 
no deformity or fracture.  There was slight calcification in 
the most distal portion of the Achilles tendon at its 
insertion into the right calcaneus.  The diagnosis was status 
post stress fracture of the right heel.  

The examiner commented that there were no objective findings, 
except tenderness in the right heel.  There was no any 
clinical demonstration of a stress fracture involving the 
right heel.  In addition, there was no indication of 
limitation of function because of pain, weakness, 
fatigability, atrophy, lack of endurance or incoordination in 
the knees, ankles and hindfeet.  The only difficulty the 
examiner could see was difficulty walking because of the pain 
in the heel.  He opined that the pain could be adequately 
handled by proper orthotic management.  

By rating action dated September 1999, the RO assigned a 10 
percent evaluation for the stress fracture in the right heel, 
effective May 1998.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. 
§ 4.27 (providing specific means of listing diagnostic code 
for unlisted disease or injury).

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the applicability 
of a higher rating for the entire period in which the appeal 
has been pending. Id; Powell v. West, 13 Vet. App. 31, 35 
(1999).

The residuals of a stress fracture of the right heel are 
currently evaluated as 10 percent disabling by analogy to 
Diagnostic Code 5284, other foot injuries.  38 C.F.R. § 
4.17a.  A 10 percent rating is assigned when disability from 
a foot injury is moderate.  When disability from a foot 
injury it moderately severe, a 20 percent rating is awarded.  
The Board notes that none of the other diagnostic codes used 
for evaluating foot disorders provides a more suitable 
analogy for evaluating the veteran's disability.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

In addition, to the extent a disability rated under 
Diagnostic Code 5284 involves limitation of motion, the Board 
must also consider any additional functional loss the veteran 
may have sustained.  See VAOPGCPREC 9-98 (the medical nature 
of the particular disability determines whether the 
diagnostic code is predicated on loss of range of motion).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

A review of the record establishes that the most prominent 
symptom of the stress fracture of the right heel is 
tenderness that results in some difficulty walking.  The VA 
examination conducted in June 1999 demonstrated no other 
significant findings concerning the right heel, such as 
limitation of motion of the ankle, weakness, atrophy, or 
incoordination.  It is pertinent to note that the examiner 
concluded that the heel pain could be successfully managed 
with orthotics.  The medical findings on examination fail to 
show that the residuals of the right heel stress fracture are 
more than moderate.  The only evidence supporting the 
veteran's claim consists of statements he has made in his own 
behalf.  The Board finds that the clinical findings are of 
greater probative value.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for residuals of a stress fracture of the right 
heel.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284.



ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, the appeal is 
denied.  

An increased rating for residuals of a stress fracture of the 
right heel is denied.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 

